[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION AND ORDER RE' MOTION FOR CONTEMPT
Plaintiff Dorothy Morrison seeks a ruling from this court finding defendant John Morrison in contempt for his alleged failure to pay an alimony arrearage of $800.00. The defendant argues that the amount which he owes is $471.00, and that the non-payment was not and is not willful.
By judgement entered on July 14, 1998, the defendant is ordered to pay to the plaintiff $325.00 per month as periodic alimony. The three monthly payments at issue are those for April, May and July of 1999. Defendant John Morrison withheld $71.10 from the April payment and applied it to the payment of municipal taxes prerequisite to the registration of a motor vehicle — an obligation originally imposed derivatively upon plaintiff Dorothy Morrison. The defendant withheld $75.00 from the check due for May 1999, and applied $50.00 toward the plaintiffs share of their child's class ring, and $25.00 for a bank fee. Although the plaintiff agreed with the $25.00 expense she disagreed with the $50.00 deduction. As to the payment due for July 1999, the defendant admits that it was not made.
From the evidence presented, the Court finds that the alimony arrearage is $471.00. Furthermore, the Court finds defendant John CT Page 1216 Morrison in contempt for deducting $50.00 from the check due for May, and by failing to pay alimony for the month of July 1999. In this regard, the Court notes that the defendant did not tender payment, by installment or otherwise, prior to the filing of this motion for contempt.
In addition, the Court finds that plaintiff Dorothy Morrison is entitled to an award of counsel fees for prosecuting this motion. The court awards to her counsel fees in the amount of $750.00. Thus, the total amount due to the plaintiff in alimony arrearage and counsel fees is $1,221.00. The Court orders the defendant to pay the total amount due at the rate of $15.00 per week, commencing on February 14, 2000.
Clarance J. Jones, Judge